Case 1:19-cr-00254-ALC Document 6 Filed 04/30/19 Page 1of1

USDCSDNY sis
UNITED STATES DISTRICT COURT DOCUMENT |
|

SOUTHERN DISTRICT OF NEW YORK | EL ECTRONICALLY FILLED

 

 

i x |

: || DOC #: |
| — APRS 02019 |

UNITED STATES OF AMERICA > | DATE FILED: . I

2 Ib-. -- == —-- SSeS!
-~ Ve. - ORDER
REGINALD FOWLER and 3 $119 Cr. 254 ( )
RAVID YOSEF,
Defendants.
eee ia a ea ea ei xX

Upon the application of the United States, by the United
States Attorney for the Southern District of New York, Geoffrey S.
Berman, by Assistant United States Attorneys Jessica Fender, Sheb
Swett, and David Zhou;

It is found that the Indictment in the above-captioned action,
5119 Cr. 254, is currently sealed and the United States Attorney’s
Office has applied to have that Indictment unsealed, it is

therefore
ORDERED that the Indictment, Sl 19 Cr. 254, in the above-
Captioned action be unsealed and remain unsealed pending further

order of the Court.

Dated: New York, New York
April 30, 2019

l Cer- than Dok
THE HONORABLE KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
